Case 14-71797-pwb        Doc 263     Filed 05/07/21 Entered 05/07/21 10:54:26               Desc Main
                                    Document      Page 1 of 4




   IT IS ORDERED as set forth below:



   Date: May 7, 2021
                                                          _________________________________

                                                                    Paul W. Bonapfel
                                                              U.S. Bankruptcy Court Judge
  _______________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                         :      CASE NO. 14-71797-PWB
                                               :
HP/SUPERIOR, INC.,                             :      CHAPTER 7
                                               :
         Debtor.                               :
                                               :

                    ORDER AND NOTICE ESTABLISHING BAR DATE
             FIXING TIME FOR FILING ADMINISTRATIVE EXPENSE CLAIMS

         HP/Superior, Inc. (“Debtor”) commenced this case on November 3, 2014 (the “Petition

Date”), and S. Gregory Hays, as Chapter 7 trustee for the bankruptcy estate of HP/Superior, Inc.

(“Trustee”), filed a Motion for Entry of Amended Order Establishing Bar Date for Filing

Motions Seeking Authorization of Administrative Expense Claims [Doc. No. 262] (the

“Motion”).

         Upon review of the Motion and the entire record in this matter, it is hereby

         ORDERED that the Motion be, and the same hereby is, GRANTED as follows, and it is




16526255v1
Case 14-71797-pwb      Doc 263       Filed 05/07/21 Entered 05/07/21 10:54:26         Desc Main
                                    Document      Page 2 of 4



        ORDERED AND NOTICE IS HEREBY GIVEN that each creditor and party-in-

interest who intends to file a motion seeking the payment of a claim for administrative expenses,

as defined in 11 U.S.C. § 503 against Debtor, excluding (a) administrative expense claims

previously allowed or denied by order of the Court; and/or (b) administrative expense claims

held by the duly appointed Chapter 7 and 11 professionals retained by the Trustee in accordance

with the Bankruptcy Code arising on or prior to the Petition Date (the “Subject Administrative

Expense Claims”), SHALL FILE A MOTION SEEKING PAYMENT OF A SUBJECT

ADMINISTRATIVE EXPENSE CLAIM WITH:

                              Clerk, United States Bankruptcy Court
                              Room 1340, Russell Federal Building
                                  and United States Courthouse
                                     75 Ted Turner Drive, SW
                                      Atlanta, Georgia 30303

on or before Friday, June 11, 2021, (hereinafter the “Bar Date”).

        YOU ARE HEREBY FURTHER NOTIFIED THAT, PURSUANT TO THE

TERMS OF THIS ORDER, ANY CREDITOR AND ANY PARTY-IN-INTEREST

REQUIRED        TO     FILE     A     MOTION      FOR      PAYMENT        OF    A    SUBJECT

ADMINISTRATIVE EXPENSE CLAIM WHO FAILS TO DO SO BY THE BAR DATE

SHALL BE FOREVER BARRED, ESTOPPED, AND ENJOINED FROM ASSERTING

THE SUBJECT ADMINISTRATIVE EXPENSE CLAIM AGAINST THE DEBTOR AND

THE DEBTOR’S ESTATE AND WILL NOT RECEIVE A DISTRIBUTION FROM THE

BANKRUPTCY           ESTATE      RELATED       TO    THE    SUBJECT       ADMINISTRATIVE

EXPENSE.




16526255v1
Case 14-71797-pwb       Doc 263      Filed 05/07/21 Entered 05/07/21 10:54:26             Desc Main
                                    Document      Page 3 of 4



        For clarity, this Order does not apply to professionals retained by the Trustee or the

Debtor in accordance with the Bankruptcy Code for administrative expense claims incurred in

connection with their employment in this case.

        Counsel for the Trustee is hereby directed to serve a copy of this Order and Notice upon

all creditors and parties-in-interest within seventy-two (72) hours of entry, and to file the

appropriate certificate of service with this Court within three (3) business days thereafter.

                                     [END OF DOCUMENT]


Order prepared and presented by:

ARNALL GOLDEN GREGORY LLP

By:/s/ Michael J. Bargar
   Michael J. Bargar
   Georgia Bar No. 645709
   michael.bargar@agg.com
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
(404) 873-7030

Attorneys for Trustee




16526255v1
Case 14-71797-pwb       Doc 263     Filed 05/07/21 Entered 05/07/21 10:54:26   Desc Main
                                   Document      Page 4 of 4




Identification of parties to be served:

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

S. Gregory Hays
Hays Financial Consulting, LLC
2964 Peachtree Rd, NW, Suite 555
Atlanta, GA 30305

HP/Superior, Inc.
5174 McGinnis Ferry Road
Suite 195
Alpharetta, GA 30005

Ashley Reynolds Ray
Scroggins & Williamson, P.C.
One Riverside, Suite 450
4401 Northside Parkway
Atlanta, GA 30327

Michael J. Bargar
Arnall Golden Gregory LLP
171 17th Street, N.W.
Suite 2100
Atlanta, GA 30363-1031




16526255v1
